UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6080


ALLAN A. PETERSEN,

                  Plaintiff - Appellant,

             v.

BRIAN PRICE; MICHELLE SPEARS;        DOMINIC    GUTIERREZ;     SUSAN
MCCLINTOCK; MAVIS HOLYFIELD,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cv-00106-FPS-JSK)


Submitted:    December 17, 2009             Decided:   January 7, 2010


Before TRAXLER, Chief Judge,         DUNCAN,    Circuit      Judge,    and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Allan A. Petersen, Appellant Pro Se.    Betsy C. Jividen, Acting
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allan A. Petersen appeals the district court’s order

dismissing      with      prejudice      his       civil     rights      complaint.         We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends   the      appeal      period    under       Fed.    R.   App.    P.   4(a)(5)      or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely    filing     of    a   notice    of        appeal    in   a   civil    case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007); see United States v. Urutyan, 564 F.3d 679, 685 (4th

Cir. 2009) (discussing Bowles and the appeal periods under Fed.

R. App. P. 4(a)).

             The     district      court’s          order     dismissing       Petersen’s

complaint was entered on September 28, 2007, and the sixty-day

appeal    period     expired      on    November       27,    2007.       We   have   twice

remanded this case to the district court to determine whether

Petersen timely filed his notice of appeal or could establish

good cause or excusable neglect to extend the appeal period.

See Peterson v. Price, 324 F. App’x 230, 231 (4th Cir. 2009)



                                               2
(No. 08-6080); Peterson v. Price, 272 F. App’x 309 (4th Cir.

2008) (No. 08-6080).

            In its most recent order, the district court concluded

the notice of appeal was untimely because it was filed, at the

earliest, on December 3, 2007.              Fed. R. App. P. 4(c); Houston v.

Lack, 487 U.S. 266 (1988).                In reaching this conclusion, the

district court relied on evidence submitted by Defendants to

refute the earlier filing date Petersen asserted.                      Petersen did

not dispute this evidence in the district court and offers no

contrary    position      on     appeal.        The    district    court       further

concluded    Petersen      had     not     established     the    good    cause     or

excusable neglect required to extend the appeal period.

            We    agree    with     the     district     court’s    determination

regarding   the    timeliness      of     the   notice    of   appeal.         Because

Petersen failed to file a timely notice of appeal or to obtain

an extension of the appeal period, we dismiss the appeal.                           We

dispense    with    oral       argument     because      the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           3